DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-22, 29, and 30 are pending in the application.
Applicant’s amendment to the claims, filed on November 10, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on November 10, 2022 in response to the non-final rejection mailed on June 10, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code or judicially created doctrine not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 16, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 A1; cited on the IDS filed on April 27, 2020; hereafter “Convents”) in view of Flemming et al. (Nat. Rev. Microbiol. 8:623-633, 2010; cited on Form PTO-892; hereafter “Flemming”) and GenBank Database Accession Number KRL51886 (November 2015, 2 pages; cited on Form PTO-892 mailed on April 5, 2021; hereafter “GenBank”).
As amended, claims 16, 29, and 30 are drawn to a method of treating a fabric for the reduction or removal of biofilm comprising the steps of: 
(a) contacting the fabric with an aqueous solution of Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 3; and optionally 
(b) rinsing and drying the fabric,
wherein the reduction or removal of biofilm is greater compared to a similar method with an aqueous solution that does not comprise the hexosaminidase.
In the interest of clarity, it is noted that the recitation of “a similar method with an aqueous solution that does not comprise the hexosaminidase” is interpreted as meaning an identical method with the exception that the aqueous solution does not comprise the recited Lactobacillus hexosaminidase. 
The reference of Convents discloses a laundry product comprising one or more hexosaminidase enzymes that have the ability to remove biofilm (paragraph bridging pp. 1-2; claims 1 and 3). Convents discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase that hydrolyzes the terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-β-D-hexosaminides (p. 2, first full paragraph). Convents discloses a method for laundering fabrics by contacting fabrics in need of cleaning with an aqueous solution containing an effective amount of one or more hexosaminidase enzymes (claim 9). 
The difference between Convents and the claimed invention is that Convents does not disclose a Lactobacillus hexosaminidase as recited in claims 16, 29, and 30.
The reference of Flemming teaches that N-acetyl-β-hexosaminidase (same as β-N-acetylhexosaminidase) is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom). 
The reference of GenBank teaches the amino acid sequence of a polypeptide from Lactobacillus paraplantarum annotated as a hexosaminidase with β-N-acetylhexosaminidase activity that catalyzes the removal of β-1,4-linked N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-β-D-hexosaminides (p. 2, bottom). The amino acid sequence of GenBank is identical to SEQ ID NO: 3 of this application (see Appendix A sequence alignment at p. 21 of the Office action mailed on April 5, 2021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Convents, Flemming, and GenBank to use the hexosaminidase of GenBank in the method of Convents. One would have been motivated to and would have had a reasonable expectation of success to do this because Convents discloses a method of laundering fabrics using a hexosaminidase enzyme that removes biofilm and discloses that hexosaminidase enzyme is also known as β-N-acetylhexosaminidase, Flemming teaches β-N-acetylhexosaminidase is an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells, and GenBank teaches a hexosaminidase enzyme with β-N-acetylhexosaminidase activity. 
Therefore, the methods of claims 16, 29, and 30 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Convents (supra) in view of Flemming (supra) and GenBank (supra) as applied to claims 16 and 29-34, and further in view of Balsten et al. (WO 2015/185689 A1; cited on Form PTO-892; hereafter “Balsten”). 
As amended, claims 17-22 are drawn to a method for cleaning or laundering an item for preventing or reducing redeposition of soil to the item, comprising the steps of: 
(a) exposing an item to a wash liquor comprising a detergent composition comprising a Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 3; 
(b) completing at least one wash cycle; and optionally 
(c) rinsing the item, 
wherein the item is a fabric, and wherein redeposition of soil is prevented or reduced compared to a similar method with a detergent composition that does not comprise the hexosaminidase.
In the interest of clarity, it is noted that the recitation of “a similar method with a detergent composition that does not comprise the hexosaminidase” is interpreted as meaning an identical method with the exception that the aqueous solution does not comprise the recited Lactobacillus hexosaminidase. 
The relevant teachings of the references of Convents, Flemming, and GenBank and are incorporated here for the sake of brevity. Regarding claim 17, the recitation of “wash liquor” in claim 17 is interpreted as encompassing Convents’ aqueous solution containing an effective amount of one or more hexosaminidase enzymes. The method of Convents is considered to encompass a “wash cycle” as recited in claim 17.
The difference between claim 17 and the combination of Convents, Flemming, and GenBank is that the combination does not teach or suggest preventing or reducing redeposition of soil. 
The reference of Balsten explains that bacteria are capable of adhering to and forming a biofilm on a laundry item and soil in a wash liquor adheres to the biofilm (p. 1, lines 21-27). Balsten teaches that when very dirty laundry items are washed together with less dirty laundry items the dirt present in the wash liquor tend to stick to the biofilm and as a result, the laundry item is more soiled after wash than before wash (p. 1, lines 28-30). Balsten teaches the use of an enzyme (endo-β-1,6-galactanase) to remove a biofilm on a laundry item to prevent or reduce re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).    
In view of the combined teachings of Convents, Flemming, GenBank, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that using the hexosaminidase of GenBank in the method of Convents would have the effect of preventing or reducing re-deposition of soil during a wash cycle. This is because the laundering method of Convents uses a hexosaminidase enzyme that removes biofilm and Balsten teaches the removal of biofilm on a laundry item prevents or reduces re-deposition of soil during a wash cycle. Therefore, the method of claims 17-22 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that Convents does not contain any working example showing that there is any benefit to including a hexosaminidase in a laundry or cleaning product.
The applicant’s argument is not found persuasive. According to MPEP 2143.02.I, obviousness does not require a working example, only a reasonable expectation of success. Before the effective filing date, it was well known in the prior art that biofilms are present on laundry items (see, e.g., Balsten) and given that hexosaminidase degrades biofilms (see, e.g., Convents and Flemming), one would have had a reasonable expectation of success that the method of Convents would have had the effect of removing or reducing biofilm from a fabric or laundry item. There is no evidence of record to the contrary.
The applicant further argues Convents does not teach or suggest the use of a Lactobacillus hexosaminidase comprising an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 3, which has only 25-30% sequence identity to any of the hexosaminidase sequences disclosed in Convents. 
The applicant’s argument is not found persuasive. One reading Convents would recognize that Convents’ method for biofilm removal is not limited to any particular hexosaminidase and is rather intended to encompass any hexosaminidase that hydrolyzes terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-beta-D-hexosaminides (Convents, p. 2, second paragraph). Given that Convents discloses “hexosaminidase” as an enzyme whose activity is for the hydrolysis of terminal non-reducing N-acetyl-D- hexosamine residues in N-acetyl-β-D-hexosaminides, and the enzyme of GenBank is disclosed as catalyzing the removal of N-acetyl-D-hexosamine residues from the non-reducing ends of N-acetyl-β-D-hexosaminides. As such, one would have been motivated to and would have had a reasonable expectation of success to combine Convents, Flemming, and GenBank to use the hexosaminidase of GenBank in the method of Convents for the reduction or removal of biofilm.
The applicant further argues the Declaration by joint inventor Segura (filed on October 27, 2021) demonstrates that the hexosaminidase of SEQ ID NO: 11 of Convents was unable to remove Staphylococcus aureus biofilm even at the highest concentration tested, while the hexosaminidase of SEQ ID NO: 3 of this application was able to remove biofilm at even the lowest concentration tested. According to the applicant, these results are not suggested by the prior art, and therefore are surprising and unexpected. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s evidence presented in the Segura Declaration, however, the applicant’s evidence is insufficient to establish an unexpected result (see MPEP 716.02(b)). The applicant’s evidence of the Segura Declaration is limited to only one of the seven hexosaminidases disclosed by Convents and a single, specific biofilm from S. aureus. However, one would have recognized from the prior art of record that no single enzyme is active against all biofilms and that biofilm hydrolases are active only against biofilms of certain bacteria or even certain isolates of the same bacterium (see, e.g., Yu et al., Cell Res. 25:1352-1367, 2015, particularly p. 1360, Table 2 and p. 1362, column 2; cited on Form PTO-892 mailed on November 5, 2021). There is no evidence of record that one would have expected the single tested hexosaminidase of Convents to be active against biofilm from S. aureus and given that no single enzyme is active against all biofilms and that biofilm hydrolases are active only against biofilms of certain bacteria or even certain isolates of the same bacterium, it would not have been unexpected that the hexosaminidase of SEQ ID NO: 11 of Convents was unable to remove Staphylococcus aureus biofilm. As such, the applicant’s evidence is insufficient to establish an unexpected result. 
Also, the applicant’s result is not commensurate in scope with the claimed invention (see MPEP 716.02(d)). As stated above, the applicant’s evidence of the Segura Declaration is limited to a single, specific biofilm from S. aureus. Yet, the claims recite a generic biofilm and are not limited to a biofilm from S. aureus. However, one would have recognized from the prior art of record that no single enzyme is active against all biofilms and that biofilm hydrolases are active only against biofilms of certain bacteria or even certain isolates of the same bacterium and there is no evidence of record that the applicant’s result would be expected to extend to all other biofilms. As such, the applicant’s result is not commensurate in scope with the claimed invention. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious before the effective filing date.   

Claim Rejections - Double Patenting
Claims 16-22, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/053,080 (reference application) in view of Convents (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 18 of the reference application recites a method of deep cleaning an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is preferably a textile; 
claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a hexosaminidase, wherein the hexosaminidase is selected among polypeptides which in addition to having hexosaminidase activity, comprises the motifs GXDE (SEQ ID NO 90), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 91), and [VLIM][LIV]G[GAV]DE[V][PSA] (SEQ ID NO: 92); and one of the motifs D[IV]AR[TK] (SEQ ID NO: 93) and [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 94); and claim 10 of the reference application recites (in relevant part) the cleaning composition according to claim 1, wherein the hexosaminidase comprises an amino acid sequence with at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 82 or 84. The amino acid sequence of SEQ ID NO: 82 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 84 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 82 and 84 of the reference application comprise the motifs recited in claims 18-20 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the hexosaminidase in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
Convents teaches that hexosaminidase is also known as β-N-acetylhexosaminidase (p. 2, first full paragraph), Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Convents, Flemming, and Balsten, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the hexosaminidase in the cleaning composition of the method of claim 18 of the reference application would has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Convents teaches that hexosaminidase is also known as β-N-acetylhexosaminidase; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-22, 29, and 30 are unpatentable over claims 1, 10, and 18 of the reference application in view of Convents, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-22, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/053,081 (reference application) in view of Lant et al. (WO 2016/176240 A1; cited on Form PTO-892 mailed on March 9, 2022; hereafter “Lant”), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 10 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a wash liquor solution comprising an enzyme mixture comprising at least 0.00001 ppm of at least one fungal DNase, at least 0.00001 ppm of at least one dispersin; and a cleaning component, wherein the cleaning component is selected from; i) 1 to 40 wt % surfactant, selected from anionic or non-ionic surfactant; ii) 1 to 30% builder, preferably non-phosphate e.g. citric acid, methylglycinediacetic acid (MGDA) or glutamic acid-N,N-diacetic acid (GLDA); and iii) 0 to 20% bleach component, preferably manganese triazacyclononane (MnTACN); b) optionally rinsing the item, wherein the item is preferably a textile; 
claim 1 of the reference application recites (in relevant part)  a cleaning composition comprising at least one dispersin; and claim 4 of the reference application recites (in relevant part) the cleaning composition according to claim 1, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 10 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-22, 29, and 30 are unpatentable over claims 1, 4, and 10 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-22, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 17 of co-pending Application No. 17/053,371 (reference application) in view of Lant (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 17 of the reference application recites a method of deep cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and optionally b) rinsing the item, wherein the item is preferably a textile; claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; 
claim 9 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 11 of the reference application recites (in relevant part) the cleaning composition according to claim 8, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 17 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-22, 29, and 30 are unpatentable over claims 1, 7, 8, and 17 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-22, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of co-pending Application No. 17/053,390 (reference application) in view of Lant (supra), Flemming (supra), and Balsten (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 of the reference application recites a method of cleaning of an item, comprising the steps of: a) contacting the item with a cleaning composition according to claim 1; and b) optionally rinsing the item, wherein the item is a textile; 
claim 1 of the reference application recites (in relevant part) a cleaning composition comprising a dispersin; claim 7 of the reference application recites (in relevant part) a cleaning composition according to claim 1, wherein the dispersin is obtained from Lactobacillus; and claim 8 of the reference application recites (in relevant part) the cleaning composition according to claim 6, wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 19 or 21. The amino acid sequence of SEQ ID NO: 19 of the reference application is the same as SEQ ID NO: 3 of this application and SEQ ID NO: 21 of the reference application has 98% identity to SEQ ID NO: 3 of this application. SEQ ID NO: 19 and 21 of the reference application comprise the motifs recited in claims 18-20 of this application. 
The difference between the claims of this application and the claims of the reference application is that the claims of the reference application do not recite the dispersin in the cleaning composition has the effects of reducing or removing biofilm as recited in claim 16 and preventing or reducing redeposition of soil as recited in claim 17.
The reference of Lant teaches including a β-N-acetylhexosaminidase in a cleaning composition (p. 10, lines 11-17) and teaches exemplary cleaning compositions comprising a dispersin (e.g., Example 6), which is a β-N-acetylhexosaminidase. Flemming teaches that β-N-acetylhexosaminidase is an example of an enzyme that degrades exopolysaccharides to allow detachment of biofilm cells (p. 628, column 2, bottom), and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle (p. 10, line 21 to p. 11, line 4; p. 58, lines 26-27).
In view of the teachings of Lant, Flemming, and Balsten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the presence of the dispersin in the cleaning composition of the method of claim 14 of the reference application has the effects of reducing or removing biofilm and preventing or reducing redeposition of soil. This is because Lant teaches including a β-N-acetylhexosaminidase such as a dispersin in a cleaning composition; Flemming teaches that β-N-acetylhexosaminidase degrades exopolysaccharides to allow detachment of biofilm cells; and Balsten teaches that removing a biofilm on a laundry item has the effect of preventing or reducing re-deposition of soil during a wash cycle. Therefore, the methods of claims 16-22, 29, and 30 are unpatentable over claims 1, 7, 8, and 14 of the reference application in view of Lant, Flemming, and Balsten. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that the cited references do not teach the use of a Lactobacillus hexosaminidase to treat a fabric for the reduction or removal of biofilm, wherein the Lactobacillus hexosaminidase has at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 3.
The applicant’s argument is not found persuasive because the provisional rejections are not based solely on the cited references. Rather, the provisional rejections are based on the claims of the reference applications in combination with the cited references and, as stated above, the claims of the reference applications recite a Lactobacillus hexosaminidase with an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 3.
For these reasons, it is the examiner’s position that the methods of claims 16-22, 29, and 30 are unpatentable over the claims of the reference applications in view of the cited references.  

Conclusion
Status of the claims:
Claims 16-22, 29, and 30 are pending.
Claims 16-22, 29, and 30 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656